Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4, 18-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson et al. (hereinafter Johnson)(US 11037260). 
Regarding claim 4, Johnson teaches a method of coordinating an emergency response, the method comprising(abstract): receiving a request for an emergency response via a self-service interface(col. 19, lines 32-38, app can prompt the user to enter information), the request comprising: medical history details of a prospective patient(col. 20, lines 35-40; patients medical information may be stored on an amulet); a selection of a type of event for which emergency response is requested for the prospective patient; a quantity of persons in a group with the prospective patient; details of the event for which the emergency response is requested, wherein available options for the details are prompted on the interface based on the type of event selection(col. 19, lines 32-38, app can prompt the user to enter information; col. 23, lines 20-25, receives notification that an emergency situation has occurred;  disasters include type of event such as an earthquake, hurricane, terrorist attack etc; detected automatically via sensors); identifying a location at which the emergency response is requested based on the received request(col. 19, lines 38-39, automatically transmit location data); assigning a priority value to the received request relative to other received requests(col. 18, lines 58-60, priority can be generated); generating a summary of the received request, the summary comprising(col. 22, lines 35-37, summary report): an indication that the request was received by an emergency response system; a summary of the medical history details of the prospective patient(col. 20, lines 35-40; patient’s medical information stored in an amulet); the quantity of persons in the group(col. 25, lines 24-25, updated information indicative of the actual occupancy); the details of the event for which the emergency response is requested; the identified location(col. 4, lines 40-45, location of the shelters and occupancy information); the assigned priority value(col. 18, lines 60-67; priority for the emergency responders); and coordinating dispatch of an emergency responder to the identified location based on an ordering of the received requests and corresponding priority values, wherein the received request is responded to according to the ordering(col. 16, lines 1-3; priority for emergency responders to respond to the emergency incident at a location). 
Regarding claim 18, Johnson teaches the method of Claim 4, further comprising: receiving an update via the self-service interface or via a responder interface, wherein the update includes a status of the event and a status of the prospective patient; and identifying a subsequent responder based at least in part on the status of the event and the status of the prospective patient(col. 14, lines 47-53, receive information about the status; performs an analysis and updates the status of occupant).
Regarding claim 19, Johnson teaches the method of Claim 4, wherein the priority value is based at least in part on a velocity of the self-service interface(col. 23, lines 55-64, emergency responder can be selected based on the speed of the emergency responder).
	Regarding claim 20, Johnson teaches the method of Claim 4, wherein the priority value is based at least in part on one or more actions performed via the self-service interface(col. 11, lines 55-58, determines that shelter a high priority shelter based on the inormation provided by the people and is in the registry).  
	Regarding claim 21, Johnson teaches the method of Claim 20, wherein the one or more actions include one or more of sending a message or posting to social media(col. 15, lines 14-17, public social media posts).
Regarding claim 22, Johnson teaches the method, wherein the priority value is based at least in part on a touch pattern on the self-service interface by a user of the self-service interface(col. 19, lines 32-38, app can prompt the user to enter information(self service interface); multiple choice answers; col. 23, lines 25-28, the emergency situation can be determined by a notification from an individual; col. 27, line 29, touch screen; col. 28, lines 5-10, touch based input).
Claim(s) 6-7, 25-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin et al. (hereinafter Martin)(US 2018/0053401). 
Regarding claim 6, Martin teaches a method of sorting and prioritizing input requests, the method comprising(P[0022], priority level assigned): 
receiving an input request comprising details regarding the input request and a relative priority value(P[0022]); receiving responder information comprising availability and capacity information for individual responders of a plurality of responders(Fig. 11-13); and
 generating an order of responding to the input request relative to one or more other requests that have been received, wherein the order is generated based on:  a quantity of the one or more other requests that have been received and which originate from within a given area serviced by the plurality of responders(P[0015], the cluster comprises emergency communications that correspond to a defined geographic area, a defined time period, and a defined emergency type;  a cluster is detected, actual number of calls exceeds the expected number of calls by a given threshold; P[0015], cluster is defined ), an indication whether the input request was received from within a given area(P[0243], geographic area; P[0023], population density; P[0291], allocation of emergency resources); information regarding a device from which the input request was received; responder pathway computations(P[0258], distance from call location); and simulation information regarding dispatching responders in response to received requests(P[0024], resource allocation provided by the simulation).  
Regarding claim 7, Martin teaches a method of dispatching a request received from a client device, the method comprising(Fig. 11-13): 
receiving the request from the client device, the request comprising details regarding an event for which dispatch of an emergency responder is requested; identifying at least one type of input associated with the received request; processing the received request based on the identified at least one type of input to identify quantitative features associated with the received request(P[0358], receiving higher number of calls; higher priority medical call; move this call up in the queue);
 selecting a recommended code for the received request; 
determining a confidence level for the recommended code based on a degree to which the quantitative features associated with the received request match one or more attributes of the predefined code(P[0211], prediction probability; percent of predictions that meets the accuracy criteria; P[0207],one or more probabilities(quantitative features associated with) that a call(received request) relates(matches) to one or more emergency types(predefined)) 
determining whether the confidence level for the recommended code exceeds a threshold level(P[0099-0100], risk prediction level; exceeds threshold level; table 7 on page 33, low level, medium level or high level priorities and one of them is selected); 
when the confidence level for the recommended code exceeds the threshold level, determining that the emergency responder can be dispatched to respond to the received request without review of the received request by an operator; and -6-Application No.: 16/820,472 Filing Date:March 16, 2020 generating a command to dispatch the emergency responded to a location associated with the received request such that the received request is placed in a queue according to a priority level of the received request(Fig. 11-13; item 1338 in Fig. 13; send request for emergency assistance).
Regarding claim 25, Martin teaches the method of Claim 6, wherein the order is generated further based on whether the quantity of the one or more other requests exceeds a threshold(P[00187], expected number of calls by a certain threshold, based on detected anomaly; subjects are sent notifications).
Regarding claim 26, Martin teaches the method, wherein the recommended code includes an emergency medical services (EMS) response code(P[0013], emergency type is selected from fire emergency, car accident, medical emergency and natural disaster; P[0361], the EMS stores its labeled data based on information obtained from the calling device with the labels including emergency type (fire, police, medical, vehicle).
 Regarding claim 27, Martin teaches the method, wherein the command is generated according to the recommended code(P[0211], when the threshold is not met a notification sent to the administrator of the system; indicating a failure to meet the minimum prediction accuracy threshold). 
Regarding claim 28, Martin teaches the method of Claim 7, further comprising when the confidence level for the recommended code does not exceed the threshold level, determining that an operator must review the received request(P[0211], when the threshold is not met a notification sent to the administrator of the system; indicating a failure to meet the minimum prediction accuracy threshold). 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 8-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (hereinafter Johnson)(US 11037260) in view of Martin et al. (hereinafter Martin)(US 2018/0053401).  
Regarding claim 2, Johnson teaches an emergency response system, comprising(Fig. 1A;2A; col. 17, lines 35-45; ): first computing device comprising one or more first processors and a first memory circuit and configured to execute instructions that cause the one or more first processor to generate and transmit a request packet comprising an identifier, details of a real-time event, and first computing device information(item 107 in Fig. 2A;shelter registry; Table 2 ); and at least one server comprising one or more second processors (fig. 2B, central server) and a second memory circuit and configured to execute instructions that cause at least one second processor of the one or more second processors to: 
receive a plurality of request packets from a plurality of computing devices, the plurality of request packets comprising the request packet from the first computing device and other request packets from other computing devices, the other request packets from the other computing devices including other identifiers, other details of other real-time events, and device information for the respective other computing device(civilian compouting devices communicating with central server in Fig. 2A; col. 23, lines 12-27, server receives a notification that emergency has occurred; disasters are real time event) ,
 identify, based on one or more of the identifier and the details of the real- time event, a location of the first computing device, triage the plurality of request packet to identify an order in which to respond to the real-time event and the other real-time events identified in the other request packets, identify an emergency responder of plurality of emergency responders to dispatch to respond to the real-time event based at least in part on one or more of the identified-order, the details of the real-time event, and the one or more geofences(col. 23, lines 40-63; determination of priority; assign highest priority shelter to each emergency responder; distance from the location of the emergency incidents by circumscribing a circle of particular radius around the event; circle can be made larger until a predetermined number of potential responders can be found; emergency respopnder location), and 
-2-Application No.: 16/820,472 Filing Date:March 16, 2020 coordinate dispatch of the emergency responder based on the real-time event based at least in part on one or more of the identified-order, the details of the real-time event, and the one or more geofences(col. 14, lines 9-10;, information acquired during disaster event; col. 14, lines 30-40, determine a route for an emergency responder; identify high priority shelters). 
 Johnson did not teach specifically determine one or more geofences associated with a plurality of emergency responders, wherein the one or more geofences include a jurisdictional boundary associated with each of the plurality of emergency responders, wherein the order is based on the details of the real-time event, the other details of the other real time events, the location of the first computing device, and the one or more geofences. However, Martin teaches in an analogous art determine one or more geofences associated with a plurality of emergency responders, wherein the one or more geofences include a jurisdictional boundary associated with each of the plurality of emergency responders, wherein the order is based on the details of the real-time event, the other details of the other real time events, the location of the first computing device, and the one or more geofences(P[0172-0173], information about number of police and squad cars for allocation of the emergency resources; jurisdiction such as area, county, city etc; P[0184-0185], type of emergency events; detecting clusters of emergency calls within a geographic area; labeled with type and priority of the emergency). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to determine one or more geofences associated with a plurality of emergency responders, wherein the one or more geofences include a jurisdictional boundary associated with each of the plurality of emergency responders, wherein the order is based on the details of the real-time event, the other details of the other real time events, the location of the first computing device, and the one or more geofences for efficient resource management. 
	Regarding claim 8, Johnson teaches the emergency response system of Claim 2, wherein the location of the first computing device is exterior to a geofence associated with the emergency responder(col. 18, lines 40-45; locations of emergency incidents outside of the provided shelter; also Fig. 1B).  
	Regarding claim 9, Johnson teaches the emergency response system of Claim 2, wherein the location of the first computing device is within a geofence associated with the emergency responder(Fig. 1B, item 107h is within the geofence 106C).
Regarding claim 10, Johnson teaches the emergency response system of Claim 2, wherein the order in which to respond to the real-time event and the other real-time events is further based on a velocity of the first computing device(col. 23, lines 40-61; priority for emergency response; speed of an emergency responder).
Regarding claim 11, Martin teaches the emergency response system of Claim 2, wherein the order in which to respond to the real-time event and the other real-time events is further based on one or more other instructions executed by the first computing device to cause the one or more first processors to perform one or more other actions in addition to generating and transmitting the request packet([0287], touch screen connect the user to emergency center; P[0150], emergency priority level, high; emergency response time).
.
Regarding claim 12, Martin teaches the emergency response system of Claim 2, wherein the order in which to respond to the real-time event and the other real-time events is further based on a touch pattern on the first computing device by a user of the first computing device(P[0287], touch screen connect the user to emergency center; P[0150], emergency priority level, high; emergency response time).
Regarding claim 13, Johnson/Martin teaches the emergency response system of Claim 2, wherein the request packet includes an SMS message(Johnson: col 13, line 40;  Martin: P[0075], SMS message). 
Regarding claim 14, Martin teaches the emergency response system of Claim 2, wherein the request packet includes an audio or video file, wherein the at least one server is further configured to execute instructions that cause the least one second processor of the one or more second processors to analyze the video to determine the details of the real-time event(P[0307],  the user recognizable action includes one or more of a display on the user interface, a voice command, video data, or a text based message).
Regarding claim 15, Johnson teaches the emergency response system of Claim 2, wherein the at least one server is further configured to execute instructions that cause the least one second processor of the one or more second processors to: identify the emergency responder of the plurality of emergency responders to dispatch to respond to the real-time event based at least in part on matching the details of the real-time event with a type of emergency responder, -7-Application No.: 16/820,472 Filing Date:March 16, 2020 wherein the plurality of emergency responders includes one or more of a police, a firefighter, or an emergency medical personnel(col. 5, lines 48-51; firefighters, ambulance or volunteer responders who provide emergency response services at a particular geographical area).
 Regarding claim 17, Johnson teaches the emergency response system of Claim 2, wherein the at least one server is further configured to execute instructions that cause the least one second processor of the one or more second processors to: receive, from the first computing device, a status of the real-time event and a status of a subject of the real-time event; and identify a second emergency responder of the plurality of emergency responders to respond to the real-time event based at least in part on the status of the real-time event and a status of a subject of the real-time event(col. 7, lines 40-67, col. 8, lines 1-3; provides information about shelters to multiple responders; additional information that can help the emergency responders; can identify a particular emergency responder to respond to a shelter based on the medical equipment carried by the emergency responder, responder’s expertise or other factors).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (hereinafter Johnson)(US 11037260) in view of Martin et al. (hereinafter Martin)(US 2018/0053401) and Cavendish et al. (hereinafter Cavendish)(US 2017/0180963).  
Regarding claim 16, Johnson teaches all the particulars of the claim except the emergency response system of Claim 2, wherein the at least one server is further configured to receive, from the first computing device, a status of the real-time event and a status of a subject of the real-time event, wherein the status of the real-time event indicates whether the emergency responder has responded to the real-time event, wherein the status of the subject of the real-time event indicates a health condition of the subject; and communicate the status of the real-time event and the status of the subject of the real-time event to a third-party entity, wherein the third-party entity includes one or more of a police department, a fire department, or a hospital. However, cavendish teaches in an analogous art, wherein the at least one server is further configured to execute instructions that cause the least one second processor of the one or more second processors to: receive, from the first computing device, a status of the real-time event and a status of a subject of the real-time event, wherein the status of the real-time event indicates whether the emergency responder has responded to the real-time event, wherein the status of the subject of the real-time event indicates a health condition of the subject; and communicate the status of the real-time event and the status of the subject of the real-time event to a third-party entity, wherein the third-party entity includes one or more of a police department, a fire department, or a hospital(P[0059],update status of the person in distress has been provided to wireless device of police and ambulence crews that may have been dispatched to attend the emergency condition). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to : receive, from the first computing device, a status of the real-time event and a status of a subject of the real-time event, wherein the status of the real-time event indicates whether the emergency responder has responded to the real-time event, wherein the status of the subject of the real-time event indicates a health condition of the subject; and communicate the status of the real-time event and the status of the subject of the real-time event to a third-party entity, wherein the third-party entity includes one or more of a police department, a fire department, or a hospital n order to have improved coordination in emergency management.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (hereinafter Johnson)(US 11037260) in view of Kolter et al. (hereinafter Kolter)(WO 2020/197949). 
Regarding claim 3, Johnson teaches a routing system, comprising(Fig. 2A-2B):
 first computing device comprising one or more first processors and a first memory circuit and configured to execute instructions that cause at least one first processor to generate and transmit a request packet comprising an identifier, details of a real-time event, and a location of the first computing device(fig. 2A, civilian computing devices 107); and
 at least one server comprising one or more second processors and a second memory circuit and configured to execute instructions that cause at least one second processor of the one or more second processors to: receive the request packet comprising details of the real-time event and the location of the first computing device(civilian compouting devices communicating with central server in Fig. 2A; col. 23, lines 12-27, server receives a notification that emergency has occurred; disasters are real time event);
 identify map information for an area affected by the real-time event, the map information comprising a plurality of routes according to which an emergency responder may travel from a location of the emergency reposnder to the location of the first computing device; identify a route of the plurality of routes between the location of the emergency responder and the location of the frist computing device, wherein the route is identified based on one or more of (1) a distance of the route, (2) a safeness of the route, and (3) a congestion of the route; determine that one or more first portions of the identified route have been become impossible before or while the emergency responder is traveling the identified route(col. 16, lines 42-67; map information; col. 24, lines 1-7; information delivered to responders include routing details to highest priority shelters); modify the identified route to exclude the one or more first portions that have become impassible and that are predicted to become impassible before the emergency responder returns from the location(col. 12, lines 35-40; the route to be taken by the emergency responder to arrive at the shelter; the route accounts for road closure); and -3-Application No.: 16/820,472 Filing Date:March 16, 2020 convey dispatch instructions to the emergency responder based, at least in part, on the modified route when coordinating dispatch of the emergency responder in response to the real-time event(col. 14, lines 9-10;, information acquired during disaster event; col. 14, lines 30-40, determine a route for an emergency responder).  
Johnson did not teach specifically determine that one or more second portions of the identified route are predicted to become impassible at a future time. However, Kolter teaches in an analogous art method of determine that one or more second portions of the identified route are predicted to become impassible at a future time(P[0115], predict the particular roads that will be impassible and adjust the routes accordingly). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method to determine that one or more second portions of the identified route are predicted to become impassible at a future time in order to have reliable solution during emergency. 
Claim 5, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (hereinafter Martin)(US 2018/0053401) in view of Wedig et al. (hereinafter Wedig)(US 9799205). 
Regarding claim 5, Martin teaches a method of maintaining a route for an emergency responder responding to a plurality of requests for assistance, the method comprising: 
receiving the plurality of requests for assistance from one or more electronic devices, each request comprising: a location at which the assistance is requested, and information regarding the request for assistance; generating an order in which the plurality of requests is responded to by the emergency responder based on the information regarding the request for assistance for each of the plurality of requests(P[0022], emergency priority level assignedby the emergency dispatch center; P[0023], emergency location);
Martin did not teach specifically  identifying the route for the emergency responder based on the order in which the plurality of requests is responded to, wherein the route identifies a course that the emergency responder travels through an environment from one or more geograhically dispersed sensors to each of the plurality of requests according to the order; obtaining sensor data regarding the environment; automatically generating an updated route based on the route and the sensor data, wherein the updated route accounts for changes to the environment, identified based on the sensor data, that impact safety of the emergency responder and provides a safe course through the environment to the location of each of the plurality of requests; and conveying the updated route to the emergency responded to cause the emergency responded to provide services in response to individual requests of the plurality of requests.  However, Wedig teaches in an analogous art specifically  identifying the route for the emergency responder based on the order in which the plurality of requests is responded to, wherein the route identifies a course that the emergency responder travels through an environment to each of the plurality of requests according to the order; obtaining sensor data regarding the environment; automatically generating an updated route based on the route and the sensor data, wherein the updated route accounts for changes to the environment, identified based on the sensor data, that impact safety of the emergency responder and provides a safe course through the environment to the location of each of the plurality of requests; and conveying the updated route to the emergency responded to cause the emergency responded to provide services in response to individual requests of the plurality of requests(col. 40, lines 10-32; user device receive information regarding the route; sensory nodes indicates ..not navigable; updated route; col. 38, lines 63-65, sensory nodes within the building; data from sensors placed in the building). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the mode of identifying the route for the emergency responder based on the order in which the plurality of requests is responded to, wherein the route identifies a course that the emergency responder travels through an environment to each of the plurality of requests according to the order; obtaining sensor data regarding the environment; automatically generating an updated route based on the route and the sensor data, wherein the updated route accounts for changes to the environment, identified based on the sensor data, that impact safety of the emergency responder and provides a safe course through the environment to the location of each of the plurality of requests; and conveying the updated route to the emergency responded to cause the emergency responded to provide services in response to individual requests of the plurality of requests in order to provide fat and  efficient service.
Regarding claim 23, Wedig teaches the method of Claim 5, wherein the sensor data includes one or more of flood data, fire data, or earthquake data(col. 36, lines 24-26, type of evacuation conditions fire, flood, smoke; Col. 38, lines 65-67, data from the flood sensors placed within the building).  
	Regarding claim 24, Wedig teaches the method of Claim 5, wherein automatically generating the updated route is further based on a traffic congestion or a traffic volume(col. 10, lines 35-37, track the volume of the occupant traffic).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the arguments are based on amendments and therefore new grounds of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/             Primary Examiner, Art Unit 2647